 1   JENNER & BLOCK LLP
     Kate T. Spelman (Cal. Bar No. 269109)
 2   kspelman@jenner.com
     Alexander M. Smith (Cal. Bar No. 295187)
 3
     asmith@jenner.com
 4   633 West 5th Street, Suite 3600
     Los Angeles, California 90071
 5   Telephone: (213) 239-5100
     Facsimile: (213) 239-5199
 6
     Attorneys for Defendant
 7
     The Hain Celestial Group, Inc.
 8

 9

10                                    UNITED STATES DISTRICT COURT

11                                    EASTERN DISTRICT OF CALIFORNIA

12

13   SHELBY BAKER, on behalf of herself and all          Case No. 1:21-cv-266-NONE-SKO
     others similarly situated,
14                                                       STIPULATION AND ORDER TO CONTINUE
                                  Plaintiff,             HAIN CELESTIAL’S DEADLINE TO FILE
15                                                       RESPONSIVE PLEADING
            v.
16                                                       (Doc. 21)
     HAIN CELESTIAL GROUP, INC., BEECH-
17   NUT NUTRITION CORPORATION, and                      Current Deadline: May 17, 2021
18   GERBER PRODUCTS COMPANY,                            New Deadline:     June 15, 2021

19                                Defendants.

20

21

22

23

24

25

26
27

28

30
                                             STIPULATION AND ORDER
31                      TO CONTINUE HAIN CELESTIAL’S DEADLINE TO FILE RESPONSIVE PLEADING
 1           WHEREAS:

 2           1.     The Hain Celestial Group, Inc.’s current deadline to file a responsive pleading is May 17,

 3   2021;

 4           2.     The current deadline for Defendants Gerber Products Company and Beech-Nut Nutrition

 5   Corporation to file a responsive pleading is June 15, 2021;

 6           3.     In the interest of uniformity and efficiency, Plaintiff Shelby Baker and Hain Celestial agree

 7   that Hain Celestial’s deadline to file a responsive pleading should be June 15, 2021, consistent with the

 8   deadlines of its co-Defendants;

 9           4.     Hain Celestial has previously obtained a 28-day extension of its deadline to file a responsive

10   pleading pursuant to Local Rule 144(a), which was significantly shorter than the 60-day extensions granted

11   to Gerber and Beech-Nut;

12           5.     No other parties are affected by this stipulated extension, as Gerber and Beech-Nut have

13   separately stipulated to continue their respective deadlines to file a responsive pleading;

14           NOW, THEREFORE, IT IS AGREED AND STIPULATED, pursuant to Local Rule 144(a), that

15   Hain Celestial’s deadline to respond to the FAC be extended by 29 days from May 17, 2021 to and

16   including June 15, 2021.

17

18    Dated: May 4, 2021                            BURSOR & FISHER, P.A.
19
                                                    BY: /s/ L. Timothy Fisher (as authorized 5.4.21)
20
                                                            L. Timothy Fisher
21
                                                    Attorneys for Plaintiff
22                                                  Shelby Baker
23

24

25

26
27

28

30                                                          1
                                              STIPULATION AND ORDER
31                       TO CONTINUE HAIN CELESTIAL’S DEADLINE TO FILE RESPONSIVE PLEADING
 1    Dated: May 4, 2021                            JENNER & BLOCK LLP
 2
                                                    BY: /s/    Alexander M. Smith
 3
                                                               Alexander M. Smith
 4
                                                    Attorneys for Defendant
 5                                                  The Hain Celestial Group, Inc.
 6

 7                                                   ORDER

 8            Before the Court is the stipulation of Plaintiff Shelby Baker and Defendant The Hain Celestial

 9   Group, Inc. to continue Defendant’s deadline to file a responsive pleading from May 17, 2021 to and

10   including June 15, 2021. (Doc. 21.)

11            Having considered the parties’ stipulation, and good cause appearing therefor, the Court GRANTS

12   the stipulated request and CONTINUES Defendant Hain Celestial Group, Inc.’s deadline to file a

13   responsive pleading from May 17, 2021, to and including June 15, 2021.

14

15   IT IS SO ORDERED.

16   Dated:     May 5, 2021                                     /s/   Sheila K. Oberto           .
17                                                    UNITED STATES MAGISTRATE JUDGE

18

19

20

21

22

23

24

25

26
27

28

30                                                        2
                                              STIPULATION AND ORDER
31                       TO CONTINUE HAIN CELESTIAL’S DEADLINE TO FILE RESPONSIVE PLEADING
